

Exhibit 10.28






GAMESTOP CORP.


SPLIT DOLLAR AGREEMENT


This Agreement is entered into by and between GameStop Corp., a Delaware
corporation (the “Corporation”) and Michael Mauler (“Insured Participant”).


WHEREAS, the Corporation has adopted the GameStop Corp. Executive Life Insurance
Plan (the “Plan”) for the benefit of certain key executives of the Corporation
and its subsidiaries and Insured Participant has been selected for participation
in the Plan; and


WHEREAS, pursuant to the terms of the Plan, the Corporation has purchased a life
insurance policy on the life of Insured Participant from Nationwide Life
Insurance Company (Social Security Number XXX-XX-XXXX) with a Death Benefit
payable to the Insured Participant’s designated beneficiaries in the amount of
$1,000,000.


NOW, THEREFORE, the respective rights and duties of the Corporation and Insured
Participant shall be as follows:


I.    PLAN INCORPORATED BY REFERENCE


Notwithstanding any provision in this Agreement to the contrary, the terms and
conditions of the Plan are incorporated into this Agreement by reference.
Capitalized terms used throughout this Agreement shall have the same meaning as
set forth in the Plan unless otherwise defined herein. In the event any
provision of this Agreement conflicts with the terms of the Plan, the Plan
document will control.


II.    POLICY TITLE AND OWNERSHIP


Title and ownership of the Policy shall reside exclusively in the Corporation
for its use all in accordance with this Agreement. The Corporation may, to the
extent of its interest, exercise the right to borrow or withdraw upon the policy
cash values. Insured Participant shall have no title or ownership rights in the
Policy. For avoidance of doubt, Insured Participant shall not have the right to
access the cash surrender value under the Policy at any time.


III.
BENEFICIARY DESIGNATION RIGHTS



Insured Participant (or his/her assignee) shall have the right and power to
designate a beneficiary or beneficiaries to receive his/her share of the
proceeds payable on Insured Participant's death, but subject to any right or
interest the Corporation may have in such proceeds as provided in the Plan. If
at the time of Insured Participant's death no valid beneficiary designation form
is on file for Insured Participant, then Insured Participant's beneficiary will
be his/her surviving spouse if married (or the representative of his/her estate
if not married).


Page 1 of 5
KCP-4253800-2

--------------------------------------------------------------------------------




IV.    PREMIUM PAYMENT METHOD


The Corporation shall pay the entire premium on the Policy. The amount of the
current life insurance protection on the life of Insured Participant for each
taxable year (or portion thereof) shall be included in Insured Participant’s
taxable income for such taxable year.


V.    VESTING


Insured Participant shall become “vested” in his/her rights under the Plan and
become a
“Vested Insured Participant” upon the first to occur of the following events:


1.
Insured Participant’s tenth (10th) anniversary of continuous participation in
the Plan.



2.
Insured Participant’s retirement from the Corporation and its subsidiaries on or
after attaining of his/her Normal Retirement Age.



3.
Insured Participant’s death.



If Insured Participant terminates employment with the Corporation and its
subsidiaries before becoming a Vested Insured Participant, then Insured
Participant’s participation in the Plan shall immediately terminate and he/she
shall have no further rights or benefits under the Plan.


VI.    ROLLOUT OF POLICY PRIOR TO DEATH


B.
If Insured Participant is a “Vested Insured Participant” and terminates
employment with the Corporation and its subsidiaries (other than due to death)
before attaining his/her Normal Retirement Age, then he/she (or his/her
assignee) shall have a 60 day option to receive from the Corporation an absolute
assignment of the Policy.



If Insured Participant exercises such option within the prescribed 60 day
period, the Corporation first shall withdraw from the Policy an amount equal to
the greater of (i) the cash value of the Policy on the life Insured Participant
at the time of assignment or (ii) the amount of the premiums which have been
paid by the Corporation, and then shall assign all remaining rights under the
Policy to Insured Participant.


If Insured Participant (or his/her assignee) fails to exercise such option
within the prescribed 60 day period, the Policy will be surrendered to the
Insurer and the Corporation shall retain all proceeds. The Insured Participant’s
participation in the Plan shall immediately terminate and he/she shall have no
further rights or benefits under the Plan.


Page 2 of 5
KCP-4253800-2

--------------------------------------------------------------------------------




C.    If Insured Participant is a “Vested Insured Participant” and terminates
employment
with the Corporation and its subsidiaries (other than due to death) after
attaining Normal Retirement Age, the Corporation shall continue to pay premiums
on the Policy through the tenth (10th) anniversary of Insured Participant’s
commencement of participation in the Plan.


Upon the tenth (10th) anniversary of Insured Participant’s commencement of
participation under the Plan, Insured Participant (or his/her assignee) shall
have a 60-day option to receive from the Corporation an absolute assignment of
the Policy.


If Insured Participant exercises such option within the prescribed 60 day
period, the Corporation first shall withdraw from the Policy an amount equal to
the greater of (i) the cash value of the Policy on the life the Vested Insured
Participant at the time of assignment or (ii) the amount of the premiums which
have been paid by the Corporation, and then shall assign all remaining rights
under the Policy to Insured Participant.


If Insured Participant (or his/her assignee) fails to exercise such option
within the prescribed 60 day period, the Policy will be surrendered to the
Insurer and the Corporation shall retain all proceeds. The Insured Participant’s
participation in the Plan shall immediately terminate and he/she shall have no
further rights or benefits under the Plan.


VI.    DIVISION OF DEATH PROCEEDS OF POLICY


Upon the death of Insured Participant prior to the rollout of the Policy as set
forth under Article V above, Insured Participant's (or his/her assignee’s)
beneficiary(s) shall be entitled to the Death Benefit as specified above. The
Corporation shall be entitled to all remaining amounts payable under the Policy.


VII.    INSURED PARTICIPANT OR ASSIGNEE'S ASSIGNMENT RIGHTS


Insured Participant (or his/her assignee) may, at any time, assign to any
individual, trust or other organization all right, title and interest in the
Policy and all rights, options, privileges and duties created under this Plan.


VIII.    INSURANCE COMPANY NOT A PARTY TO AGREEMENT


The Insurer issuing the Policy is not a party to this Agreement but will respect
the rights of the parties as herein developed upon receiving an executed copy of
the Plan and this Agreement. Payment or other performance of its contractual
obligations in accordance with the Policy provisions shall fully discharge the
Insurer for any and all liability.


X.    ADVISORY


The Corporation makes no representation or undertaking regarding the tax impact
of participation in the Plan and is under no obligation to structure the plan or
any benefit


Page 3 of 5
KCP-4253800-2

--------------------------------------------------------------------------------




provided under it to reduce or eliminate an Insured Participant’s tax liability.
Further, while the Plan has been structured to avoid the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Corporation makes no representation that the Plan will, in fact, be exempt from
or comply with Code Section 409A and undertakes no obligation to prevent Code
Section 409A from applying to the Plan or payments or benefits made under it or
to mitigate the effects of such provision on any payments or benefits provided
under the Plan. Insured Participants are encouraged to consult a tax adviser
regarding the potential tax impact of participation in the Plan.


XI.    CONTROLLING STATE LAW


This Agreement shall be subject to and construed under the laws of the State of
Texas.


*****************


Page 4 of 5
KCP-4253800-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed as of the dates set forth
below.


GAMESTOP CORP.
                            
/s/ Carol J. Boss     


By: C.J. Boss


Title: Vice President, HR Operations


Date: 10/15/12




INSURED PARTICIPANT


/s/ Michael Mauler     


Date: 10/15/12


Page 5 of 5
KCP-4253800-2